Exhibit 10.23
CONSULTING AGREEMENT


 
This Consulting Agreement (the "Agreement"), effective as of October 1, 2010 is
entered into by and between,  American Rare Earths and Materials, Corp., a
Nevada corporation (herein referred to as the "Company"), and Altaf Kassam
(herein referred to as the "Consultant"). This agreement supersedes any prior
oral or written agreements between the parties hereto.


 
RECITALS


 
WHEREAS, the Company desires to engage the Consultant lo perform the Consulting
Services (as such term is denned below) pursuant to and in accordance with the
terms of this Agreement:
 
WHEREAS, the Consultant wishes to provide the Consulting Services to the Company
pursuant to and in accordance with the terms of this Agreement:
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
1. Term of Consultancy. The Company hereby agrees to retain the Consultant to
act in a consulting capacity to the Company, and the Consultant hereby agrees to
provide the Consulting Services to the Company during the period commencing on
the date first above written and ending on September 30, 2011, unless this
Agreement is earlier terminated by cither party hereto.
 
2. Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services to the Company (the "Consulting
Services") related to operations IT and computer and web infrastructure.
 
3.       Allocation of Time and Energies. The Consultant hereby promises to
perform the Consulting Services and discharge faithfully the responsibilities
which may be assigned to the Consultant from time to lime by the officers and
duly authorized representatives of the Company pursuant to this Agreement, so
long as such activities are in compliance with applicable laws and regulations.
Consultant and its staff if any shall diligently and thoroughly provide the
Consulting Services required hereunder. Although no specific hours-per-day
requirement will be required. Consultant and the Company agree that Consultant
will perform its duties hereunder in a diligent and professional manner, it is
explicitly understood that Consultant's performance of its duties hereunder will
in no way be measured by the price of the Company's common stock, nor the
trading volume of the Company's common stock.
 
4.       Remuneration. As full and complete compensation   for services
described in this Agreement, the Company shall compensate the Consultant as
follows:
 
(a) For agreeing to undertake this engagement and for performance of the
services described above, the Consultant shall be paid 100,000 shares per
quarter paid in S-8 registered shares of the Company's Common Stock $.01 par
value per share (the "Shares") due on the first day of the quarter. The issued
shares would have been registered under the Securities Act of 1933 on a
registration statement on Form S-8 filed with the Securities. The Company
understands and agrees that Consultant has foregone significant opportunities to
accept this engagement and that the Company will derive a substantial benefit
from the execution of this Agreement and the ability to announce its
relationship with Consultant. The Shares therefore, constitute payment in full
for Consultant's agreement to provide the Consulting Services to the Company and
represent a nonrefundable, non-apportionable and non-ratable retainer. If and in
the event the Company is acquired during the term of this Agreement, it is
agreed and understood Consultant will not be requested or demanded by the
Company to return any of the Shares. it is further agreed that if at any time
during the term of this Agreement, the Company or substantially all of the
Company's assets are merged with or acquired by another entity, or some other
change occurs in the legal entity that constitutes the Company that results in a
change in control of substantially all of the Company's shares or assets, the
Consultant shall retain and will not be requested by the Company to return any
of the Shares.
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
(b) Upon the Company's transfer to the Consultant of the Shares, the Company
shall cause to be issued a certificate representing the Shares. The Company
hereby represents and warrants to the Consulting that the Shares shall have been
validly issued. fully paid and non-assessable and that the issuance and any
transfer of the shares to Consultant shall have been duly authorized by the
Company's board of directors.
 
(c) In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of his. her or its
knowledge, as follows:
 
(i)       Consultant acknowledges that the Consultant has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning an investment in the
Shares, and any additional information which the Consultant has requested.
 
(ii)       Consultant's investment in the Shares is reasonable in relation to
the Consultant's net worth, which is in excess often (10) limes the Consultant's
cost basis in the Shares. Consultant has had experience in investments in
restricted and publicly traded securities, and Consultant has had experience in
investments in speculative securities and other investments which involve the
risk of loss of investment. Consultant acknowledges that an investment in the
Shares is speculative and involves the risk of loss. Consultant has the
requisite knowledge to assess the relative merits of an investment in the Shares
without the necessity of relying upon other advisors, and Consultant can afford
the risk of loss of his entire investment in the Shares. Consultant is (i) an
accredited investor, as that term is defined in Regulation D promulgated under
the Securities Act of 1933 and (ii) a purchaser described in Section 25102(f)(2)
of the California Corporate Securities Law of 1968, as amended.
 
            (iii)      Consultant is acquiring the Shares for the Consultant's
own account for long-term investment and not with a view toward resale or
distribution thereof except in accordance with applicable securities laws.
 
           (iv)        Consultant is not receiving any of the Shares in exchange
for assisting the Company in any fundraising activities.


 
5.     Non-Assignabilitv of Services. Consultant's services under this Agreement
are offered to Company only and may not be assigned by Company to any entity
with which Company merges or which acquires the Company or substantially all of
its assets.
 
6.  Expenses. Consultant expenses related to the Companies' work (phone,
mailing, labor, etc.), are full responsibility of the consultant, unless any of
the expenses have been pre-approved.
 
7.  Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge. Consultant and its officers and directors are not the subject of any
investigation, claim. decree or judgment involving any violation of the
Securities and Exchange Commission ("SEC") or applicable securities laws.
Consultant further acknowledges that it is not securities Broker- Dealer or a
registered investment advisor. Company acknowledges that, to the best of its
knowledge, that it has not violated any rule or provision of any regulatory
agency having jurisdiction over the Company.
 
8.  Termination. This Agreement may be terminated by either party hereto upon 30
days advance written notice to the other party hereto.
 
 
9.  Legal Representation. The Company acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement. Consultant
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the Consultant deemed necessary.


 
10.  Status as Independent Contractor. Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.


11.          Attorney's Fees. If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys' fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
12.      Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.
 
13.  Choice of Law. Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada. The
parties agree that Nevada will be the venue of any dispute and will have
jurisdiction over all parties.
 
14.  Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Nevada, in accordance with the applicable rules of arbitration, and judgment on
the award rendered by the arbitrators) shall be binding on the parties and may
be entered in any court having jurisdiction as provided by Paragraph 13 herein.
 
15.  Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change. modification, extension or
discharge is sought.


 
AGREED TO:


 
AMERICAN RARE EARTHS AND MATERIALS, CORP.
 
 
 

--------------------------------------------------------------------------------

By: Nataliya Hearn, President CEO

 

--------------------------------------------------------------------------------

 
By: Altaf  Kassam
 
 
 

 
 
 
3